U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [31] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [31] (Check appropriate box or boxes) THE ELITE GROUP OF MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 1325 4th Avenue, Suite 1744 Seattle, Washington 98101 (Address of Principle Executive Offices) Registrant's Telephone Number, including Area Code: (206) 624-5863 Richard S. McCormick McCormick Capital Management, Inc. 1325 4th Avenue, Suite 1744 Seattle, Washington 98101 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): / X/ immediately upon filing pursuant to paragraph (b) / / on(date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.31 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.30 filedJanuary 27, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Seattle and State of Washington on the 9th day of February, 2012. THE ELITE GROUP OF MUTUAL FUNDS By: /s/ Richard S. McCormick Richard S. McCormick, President Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the date indicated. Trustee and President /s/ Richard S. McCormick (Chief Executive Officer) February 9, 2012 Richard S. McCormick (Title) (Date) Trustee, Treasurer and Secretary * (Chief Financial Officer) February 9, 2012 John W. Meisenbach (Title) (Date) * Trustee February 9, 2012 John M. Parker (Title) (Date) * Trustee February 9, 2012 Jack R. Policar (Title) (Date) * Trustee February 9, 2012 Lee A. Miller (Title) (Date) */s/ Richard S. McCormick Attorney-in-Fact, under Powers of Attorney EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
